NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

EARL ALLEN POTEAT, III,                      )
                                             )
              Appellant,                     )
                                             )
v.                                           )         Case No. 2D17-621
                                             )
JULIE ANNE POTEAT,                           )
                                             )
              Appellee.                      )
                                             )

Opinion filed April 4, 2018.

Appeal from the Circuit Court for Pinellas
County; Amy M. Williams, Judge.

Joy Ann Demas of Steven J. Glaros and
Associates, Tampa, for Appellant.

Julie Anne Poteat, pro se., Appellee.


PER CURIAM.


              Affirmed.


VILLANTI, MORRIS, and BADALAMENTI, JJ., Concur.